         Case 4:20-cv-00145-BRW Document 17 Filed 08/04/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

CHRISTIAN LADAMIAN KNIGHT,                                                           PLAINTIFF
#113013

v.                                 4:20CV00145-BRW-JTK

SALINE COUNTY SHERIFF’S DEPARTMENT, et al.                                       DEFENDANTS

                                             ORDER

       I have received proposed findings and recommendations from United States Magistrate

Judge Jerome T. Kearney. There have been no objections. After a review of those proposed

findings and recommendations, I adopt them in their entirety.

       Accordingly, Plaintiff’s Amended Complaint against Defendants is DISMISSED without

prejudice for failure to state a claim upon which relief may be granted.

       Dismissal of this action constitutes a “strike” within the meaning of the Prison

Litigation Reform Act (PLRA), 28 U.S.C. § 1915(g).

       I certify that an in forma pauperis appeal from an Order and Judgment dismissing this

action would not be taken in good faith, pursuant to 28 U.S.C. § 1915(a)(3).

       An appropriate Judgment will accompany this Order.

       IT IS SO ORDERED this 4th day of August, 2020.

                                             Billy Roy Wilson________________
                                             UNITED STATES DISTRICT JUDGE




                                                 1
